DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
As indicated in the previous action, with respect to the claim for the benefit of an effective U.S. filing date, it is noted that “the written description and drawing(s) (if any) of the provisional application must adequately support and enable the subject matter claimed in the nonprovisional application that claims the benefit of the provisional application.  In New Railhead Mfg., L.L.C. v. Vermeer Mfg. Co., 298 F.3d 1290, 1294, 63 USPQ2d 1843, 1846 (Fed. Cir. 2002), the court held that for a nonprovisional application to be afforded the priority date of the provisional application, 'the specification of the provisional must contain a written description of the invention and the manner and process of making and using it, in such full, clear, concise, and exact terms' to enable an ordinarily skilled artisan to practice the invention claimed in the nonprovisional application" [MPEP 201.11A - emphasis in original].  It is noted that the requirement for support is evaluated for each claim individually such that different claims may be examined with different effective filing dates. 
Applicants contend that the present amendment is such that all pending claims now have sufficient support under section 112 to be entitled to the benefit of the priority date. In the instant case, neither provisional application provides full support or description for any of the examined claims.  The application provides support only for compounds of the claimed formula where R1-R8 may be H or C1-3 alkyl, and where R3-R8 may bea group A-Z (with Z being a leaving group), and where R1 and R2 may each be a particular electron withdrawing group E.  Further, there is no description of compounds having anything other than O, N-Boc or N-Ac as X.  Further, there is no recitation of R3-R8 being the electron withdrawn groups defined as E in the provisional applications, nor R1/R2 being any of the groups A-Z, where Z is a leaving group.  As such, the claims remain examined with an effective filing date of May 4, 2018 (i.e. the actual filing date of the instant application).  Should applicant desire that the benefit of an earlier effective filing date be according any of the instant claims, the claims must be amended such that they are fully supported by either or both of the provisional applications.

Response to Remarks/Amendments
Applicant’s amendments filed October 30, 2020 have been entered.  All rejections and objections not explicitly maintained herein are withdrawn.  The rejections below constitute the full set of rejections being applied to the instant claims.
With respect to the rejection of claims 1-7, 10 and 13-16 under 35 USC 112(b) for being indefinite for the recitation of the open language “comprising” in the context of a compound structure, the rejection is withdrawn in view of the amendment to delete “comprising” from line 1 of the claim and “comprises” from the proviso.
With respect to the rejection of claims 1-7, 10 and 13-16 under 35 USC 112(b) for being indefinite for the recitation of “N” as a definition for the X variable, the rejection is withdrawn with respect to claims 1, 3-7, 10 and 13-16 in view of the amendment to delete “N” as a definition of X.  However, the corresponding amendment has not been made in claim 2, which is still rejected for the reasons of record.
Regarding the rejection of claims 1-7, 10, 13, 14 and 16 under 35 USC 102(a)(1) as anticipated by Xu et al., Applicants traverse the rejection on the grounds that the claims have been amended such that they are now entitled to the benefit of the filing date of the priority application, such that the Xu reference no longer qualifies as prior art.  However, as described in the priority section above, the examiner’s position regarding the lack of support for the full scope of the claims is maintained.  Accordingly, the examiner still finds that the rejection under 35 USC 102(a)(1) is proper.  As such, the rejection is maintained.  
Regarding the rejection of claims 1, 2 and 11-16 under 35 USC 102(a)(1) as anticipated by Zhang et al., Applicants traverse the rejection on the grounds that claim 1 has been amended to clarify that COOR9 is not a leaving group.  However, the examiner respectfully disagrees with this interpretation of the scope of the amended claims.  It is noted that the claim as been amended to add “a leaving group” as an option for the definition of any of R1-R8, and the term “leaving group” must be interpreted in a manner consistent with the description. At pages 16-17, the application defines esters of the formula C(=O)OR11 where R11 may be a substituted or 


Election/Restrictions
In accordance with the MPEP, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species, the search of the Markush-type claim will be extended (see MPEP 803.02).  If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected.  It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species.  Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id.  The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id.  In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id.
As indicated in the previous Office action, the examiner searched the compound based on the elected species, wherein: no prior art was found which anticipates the instantly elected species.  Therefore, the search was still extended or broadened pursuant to MPEP 803.02 to include the the compounds described in rejections therein.  Since this scope remains unallowable, the scope of the search and examination remains the same as that previously indicated.

Status of the Claims
Currently, claims 1-25 are pending in the instant application. Claims 8, 9, 11, 12 and 17-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a non-elected invention and/or species. 
Claims 1-7, 10 and 13-16 read on an elected invention and species and are therefore under consideration in the instant application to the extent that they are readable on the elected embodiment and the additional species (indicated above) to which the search was extended.  Matter not embraced by the elected species or the extended search is therefore withdrawn from further consideration.  It has been determined that the entire scope claimed is not patentable. 

Claim Rejections – 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
The claims are rejected because claim 2 recites the variable X, which contains a definition having an incomplete or incorrect valence for the position of the structure they occupy.  For example, where X is defined as N, the N is a trivalent atom in a divalent position in the structure.  For example, if a divalent position is occupied by “N” it must be made clear what is bonded to the third position on the trivalent nitrogen atom.  Accordingly, since the claimed structure contains groups which have an improper or incomplete valence, it is unclear which structure is intended at the positions described above.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 10, 13, 14 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu et al.
The prior art teaches biorthogonal benzonorbornadiene compounds, which have utility in cleavage reactions that allow for the controlled release of payloads.  The compounds are “stable carrier molecules that rapidly react with Tz to near-quantitatively release a cargo molecule (e.g. cytotoxic agent, optical reporter)” (p.6271).  The anticipatory biorthogonal molecules are as 
    PNG
    media_image1.png
    128
    120
    media_image1.png
    Greyscale
, 
    PNG
    media_image2.png
    161
    116
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    136
    153
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    176
    175
    media_image4.png
    Greyscale
 and 
    PNG
    media_image5.png
    243
    237
    media_image5.png
    Greyscale
.  With respect to the interpretation of the instantly claimed formula, the “leaving group” as claimed can read on any of the substituents bonded to the –CH2- linker.  In each of the prior art compounds, R1, R2, and R4-R7 are each H; X is O, NAc or NBoc; and one of R3 and R8 comprises the leaving group, while the other is H. Since the prior art teaches all the required limitations of the instant claims, the claims are anticipated.

Claim(s) 1, 2 and 11-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al.
The prior art teaches several compounds which anticipate those of the instant claims.  For example, the compound 
    PNG
    media_image6.png
    91
    117
    media_image6.png
    Greyscale
 and 
    PNG
    media_image7.png
    64
    78
    media_image7.png
    Greyscale
 are disclosed (Abstract and Scheme 1, respectively).  In each of the compounds above, R1 and R2 are each an electron-withdrawing group (as required by instant claim 11, for example), and X is N.  By way of particular examples, the compound 
    PNG
    media_image8.png
    65
    106
    media_image8.png
    Greyscale
is disclosed (Scheme 4) and the compound 
    PNG
    media_image9.png
    59
    93
    media_image9.png
    Greyscale
 is disclosed (Scheme 5), where the electron withdrawing group of R1/R2 is COOR9 as required by instant claim 12.  Further, it is noted that the tosyl group on the nitrogen of the X position is considered to read on the tether group as in instant claims 13-16, where the substitute is a biomolecule.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday - Thursday, 8:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA L OTTON/Primary Examiner, Art Unit 1699